Appellant was convicted of burglary and his penalty fixed at three years in the penitentiary.
There is no statement of facts, neither is there any bill of exceptions. The case was tried on September 25, 1911. The court adjourned on September 30.
Appellant, in his motion for new trial, complains of the refusal of the court to give one special charge he requested. He also complains of the charge of the court in several particulars, but none of these matters can be considered by this court without a statement of facts. The court gave a charge that could clearly have been applicable to a statement of facts under the allegations of the indictment. With the record as it is, we must presume that the charge and judgment of the court is in every way correct.
The judgment will, therefore, be affirmed.
Affirmed.
[Rehearing denied June 5, 1912. — Reporter.]